Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Neblett on 1/19/2021.

The application has been amended as follows: 
Claim 1 is amended as follows: in line 28, the word “and” is deleted; at the end of the claim, before the period, is added the phrase “, and the connecting assembly includes at least one stop configured to limit an extent of the rotational movement of the first and the second connecting sections relative to one another within a range of motion between + 10 degrees and – 10 degrees.”

Claim 6 is cancelled.

Claim 7 is amended as follows: “claim 6” is replaced with “claim 1”.

Claim 8 is amended as follows: at the end of the claim, before the period, is added the phrase “, and the connecting assembly includes at least one stop configured to limit an extent of the rotational movement of the first and the second connecting sections relative to one another within a range of motion between + 10 degrees and – 10 degrees.”


Reasons for Allowance
Claims 1-3 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious the stop limiting motion within a range of between +10 and -10 degrees, noting that the prior art structures are designed for much larger pivoting motion to adjust the location of the top case structure, and there is insufficient motivation to modify those structures to limit them to the range of motion claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734